DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6 and 8-9 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 05/25/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Cezanne et al. (US 2009/0224847 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1 and 6 as described below:
Regarding claim 1, An antenna selection method, comprising: utilizing a first vertical polarized antenna and a second vertical polarized antenna to obtain a first signal; calculating a first signal quality parameter according to the first signal; utilizing the first vertical polarized antenna and a horizontal polarized antenna 10to obtain a second signal; calculating a second signal quality parameter according to the second signal; and selecting one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the 15second signal quality parameter, to be matched with the first vertical polarized antenna for subsequent signal transmission and reception, wherein the first signal quality parameter comprises a first RSSI and a first PHY rate, the second signal quality parameter comprises a second RSSI and a second PHY rate, and the step of selecting one of the second 20vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter to be matched with the first vertical polarized antenna for subsequent signal transmission and reception comprises: when the first vertical polarized antenna and the second vertical 25polarized antenna are currently utilized to perform signal transmission and reception, switching from the second vertical polarized antenna to the horizontal polarized antenna to be matched with the first vertical polarized antenna for subsequent signal transmission and reception only when the second RSSI is 30greater than the first RSSI and the second PHY rate is greater than 2Appl. No. 17/149,687 Reply to Office action of March 31, 2022 the first PHY rate; and when the first vertical polarized antenna and the horizontal polarized antenna are currently utilized to perform signal transmission and reception, switching from the horizontal polarized antenna to the 5second vertical polarized antenna to be matched with the first vertical polarized antenna for subsequent signal transmission and reception only when the first RSSI is greater than the second RSSI and the first PHY rate is greater than the second PHY rate.
Regarding claim 6, A Wi-Fi extender, comprising: a first vertical polarized antenna; a second vertical polarized antenna; a horizontal polarized antenna; 30a processing circuit, wherein the processing circuit utilizes the first vertical 3Appl. No. 17/149,687 Reply to Office action of March 31, 2022 polarized antenna and the second vertical polarized antenna to obtain a first signal for calculating a first signal quality parameter according to the first signal, and utilizes the first vertical polarized antenna and the horizontal polarized antenna to obtain a second signal for calculating a 5second signal quality parameter according to the second signal; and the processing circuit selects one of the second vertical polarized antenna and the horizontal polarized antenna according to the first signal quality parameter and the second signal quality parameter, to be matched with the first vertical polarized antenna for subsequent signal transmission and 10reception; wherein the first signal quality parameter comprises a first RSSI and a first PHY rate, the second signal quality parameter comprises a second RSSI and a second PHY rate; when the first vertical polarized antenna and the second vertical polarized antenna are currently utilized to perform signal 15transmission and reception, the processing circuit switches the second vertical polarized antenna to the horizontal polarized antenna to be matched with the first vertical polarized antenna for subsequent signal transmission and reception only when the second RSSI is greater than the first RSSI and the second PHY rate is greater than the first PHY rate; and 20when the first vertical polarized antenna and the horizontal polarized antenna are currently utilized to perform signal transmission and reception, the processing circuit switches the horizontal polarized antenna to the second vertical polarized antenna, to be matched with the first vertical polarized antenna for subsequent signal transmission and 25reception only when the first RSSI is greater than the second RSSI and the first PHY rate is greater than the second PHY rate.
Therefore, the independent claims 1 and 6 together with their respective dependent claims are allowed for the reason given above. 
Claims 3-4 and 8-9 are allowed since they depend on claims 1 and 6 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
5/30/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473